Citation Nr: 1205625	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO. 08-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a bladder tumor (also claimed as bladder tumor with symptoms of frequent urination and sterility).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to September 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which continued and confirmed the previously denied claim for service connection for residuals of a bladder tumor (now claimed as bladder tumor with symptoms of frequent urination and sterility). 

This matter was previously before the Board in December 2010. At that time, the Board remanded the claim to afford the Veteran a hearing before a member of the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In his June 2008 VA Form 9, the Veteran requested a hearing at a local VA office before a member of the Board. In a December 2010 decision, the Board remanded the Veteran's claim to allow the RO to schedule him for such a hearing. The RO scheduled him for a hearing in August 2011. Shortly after the date of the hearing, the Veteran's representative requested that the hearing be rescheduled. The representative noted that the Veteran had not received his notice letter for the hearing, due to the Veteran's address change. In a September 2011 letter, the Veteran again requested a new Board hearing, due to his failure to receive the hearing notice letter. In a February 2012 ruling, the Board granted his motion for a new travel board hearing. 

The Veteran has not withdrawn his request for a Travel Board hearing. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear at the requested hearing at the local VA office, as soon as it may be feasible. Notice should be sent to the appellant, with a copy of the notice associated with the claims file. If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on the next page]



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





  
_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


